THE amended complaint in this action, filed in the district court of Arapahoe county by Leila Guilford against her husband, asks for a decree dissolving the marriage relation. She charges in separate paragraphs of the complaint that her husband has been guilty of physical and mental cruelty, and that he has failed for a number of years to give her adequate support. In his answer the defendant husband neither admits nor denies these material allegations of the complaint as to the alleged wrongs charged against him. In one paragraph of his answer the defendant says he does not object to a divorce, but does object to the plaintiff's requested payment by him of a money judgment as alimony, and for the costs of the action, since he had previously paid her various sums of money. In another paragraph he does object to a divorce, or, more accurately expressed, he says that the allegations of the complaint do not entitle plaintiff to the relief she seeks.
The case was tried to the court without a jury. Its findings of fact, generally and specifically, were for the plaintiff. The court specifically found that defendant had been guilty of the extreme and repeated acts of cruelty charged in the complaint against him. The trial court's specific decree, to which defendant objects, is that the defendant pay into court as permanent alimony the sum of $12 per month, the further sum of $25 as plaintiff's attorney's fees, and the costs of the action.
[1] Though the evidence in some particulars is conflicting, the trial judge made specific findings on all *Page 430 
material issues in the plaintiff's favor. There was evidence that justified these findings and the decree based thereon cannot, under the well established rule in this jurisdiction, be disturbed. Decree affirmed. *Page 431